NUMBERS 13-15-00138-CV AND 13-15-00406-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JOHN HUBBARD,                                                             Appellant,

                                          v.

JACKSON NATIONAL LIFE INSURANCE COMPANY,
WILLIAM ERIK BYRNE, CUE FINANCIAL GROUP, INC.,
FOOTHILL SECURITIES, INCORPORATED,
AND JACKSON NATIONAL LIFE DISTRIBUTORS LLC,                              Appellees.


                  On appeal from the 105th District Court
                        of Nueces County, Texas.


                                     ORDER
             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam

      Appellant perfected an appeal from a judgment entered by the 105th District Court

of Nueces County, Texas, in cause number 2011-DCV-5694-D. John Hubbard and

appellees Cue Financial Group, Inc. (“Cue”), and Foothill Securities, Incorporated
(“Foothill”), have filed an agreed motion to dismiss the portion of the appeal pertaining to

Cue and Foothill pursuant to Texas Rule of Appellate Procedure 42.1. See TEX. R. APP.

P. 42.1. According to the agreed motion, Hubbard, Cue, and Foothill have settled all

matters in controversy between them and have entered into a settlement agreement.

Pursuant to the settlement, appellant has agreed to dismiss his appeal against Cue and

Foothill with prejudice, with all fees and costs taxed against the party incurring same.

The agreed motion to dismiss is not opposed by the other parties to this appeal.

       The appeal with respect to appellant and appellee Cue and Foothill is hereby

SEVERED from the remainder of the appeal and placed into appellate cause number 13-

15-00406-CV styled John Hubbard v. Cue Financial Group, Inc., and Foothill Securities,

Incorporated. The appeal with respect to appellant and appellees Jackson National Life

Insurance Company, William Erik Byrne, and Jackson National Life Distributors LLC

remains docketed under the original cause number 13-15-00138-CV and will proceed in

due course.



                                                 PER CURIAM

Delivered and filed the
17th day of September, 2015.




                                             2